DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 5-16 are pending
Claims 1, 2 and 14 have been amended
Claims 4 has been cancelled
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 7/19/2022, with respect to the rejection of claim(s) 1-16 under U.S.C. 103 and U.S.C. 112 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 1,
“… said time-frequency analysis comprising calculating the time-of-flight, between the sensors of the pair, of a plurality of elastic wave packets having different central frequencies …”.
Claims 2-3, 5-13 are also allowable due to their dependence on claim 1.

Claim 14 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 14,
“… said time- frequency analysis comprising calculating the time-of-flight, between the sensors of the pair, of a plurality of elastic wave packets having different central frequencies …”.
Claims 15-16 are also allowable due to their dependence on claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s
Disclosure.
• Ihn; Jeong-Beom et al. US 20100079258 A1 is a method for mode identification and
decomposition for ultrasonic signals. The method consist of receive a response signal
from a structure, decomposes the response signal, identify a mode from the signals and
identify an estimated location of anomaly.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867